Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
Authorization for this Examiner's amendment was sought on 05/06/2021 and is pending a response from Applicant’s Attorney Michael J. Cooper (Reg. No. 57,749).

The application was amended as follows:

1.	(Currently Amended) A computer-implemented method, the method comprising steps of:
processing a query image against one or more databases by applying a deep learning visual model to (i) the query image and (ii) images contained within the one or more databases; retrieving a set of multiple images from the one or more databases based at least in part on said processing;
generating a star graph comprising: (i) a hub component corresponding to the query image; (ii) a set of spoke components corresponding to the retrieved set of multiple images; and (iii) a set of edges connecting the hub component to the set of spoke components, wherein a given edge in the set of edges represents a nearest neighbor distance value between the query image and  an image in the retrieved set of multiple images corresponding to the given edge;
identifying one or more subsets of images among the set of multiple images by analyzing (i) one or more metadata attribute values of the set of multiple images and (ii) at least a portion of the nearest neighbor distance values of the star graph;

outputting, to at least one user, the one or more items of metadata in response to the query image;
wherein the steps are carried out by at least one computing device.

9.	(Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
process a query image against one or more databases by applying a deep learning visual model to (i) the query image and (ii) images contained within the one or more databases;
retrieve a set of multiple images from the one or more databases based at least in part on said processing;
generate a star graph comprising: (i) a hub component corresponding to the query image; (ii) a set of spoke components corresponding to the retrieved set of multiple images; and (iii) a set of edges connecting the hub component to the set of spoke components, wherein a given edge in the set of edges represents a nearest neighbor distance value between the query image and  an image in the retrieved set of multiple images corresponding to the given edge;
identify one or more subsets of images among the set of multiple images by analyzing (i) one or more metadata attribute values of the set of multiple images and (ii) at least a portion of the nearest neighbor distance values of the star graph;
determine one or more items of metadata attributable to the query image by processing metadata of the one or more subsets of images; and


17.	(Currently Amended) A system comprising:
a memory; and
at least one processor operably coupled to the memory and configured for:
processing a query image against one or more databases by applying a deep learning visual model to (i) the query image and (ii) images contained within the one or more databases;
retrieving a set of multiple images from the one or more databases based at least in part on said processing;
generating a star graph comprising: (i) a hub component corresponding to the query image; (ii) a set of spoke components corresponding to the retrieved set of multiple images; and (iii) a set of edges connecting the hub component to the set of spoke components, wherein a given edge in the set of edges represents a nearest neighbor distance value between the query image and  an image in the retrieved set of multiple images corresponding to the given edge;
identifying one or more subsets of images among the set of multiple images by analyzing (i) one or more metadata attribute values of the set of multiple images and (ii) at least a portion of the nearest neighbor distance values of the star graph;
determining one or more items of metadata attributable to the query image by processing metadata of the one or more subsets of images; and
outputting, to at least one user, the one or more items of metadata in response to the query image.

(Currently Amended) A computer-implemented method, the method comprising steps of:
processing multiple portions of a query image against one or more databases by applying a deep learning visual model to (i) the multiple portions of the query image and (ii) multiple portions of images contained within the one or more databases;
retrieving a set of multiple images from the one or more databases based at least in part on said processing;
generating a star graph for each of the multiple portions of the query image, the star graph comprising: (i) a hub component corresponding to a given portion of the query image; (ii) a set of spoke components corresponding to multiple portions of the multiple images in the set; and (iii) a set of edges connecting the hub component to the set of spoke components, wherein a given edge in the set of edges represents a nearest neighbor distance value between the given portion of the query image and  a portion of an image in the set of multiple images corresponding to the given edge;
identifying, for each of the multiple portions of the query image, one or more subsets of images among the set of multiple images by analyzing (i) one or more metadata attribute values of the multiple portions of the set of multiple images and (ii) at least a portion of the nearest neighbor distance values of the star graph;
generating a final subset of images by (i) removing one or more outlier subsets from the identified subsets and (ii) combining the remaining subsets into the final subset of images;
determining one or more items of metadata attributable to the query image by processing metadata of the images within the final subset; and

wherein the steps are carried out by at least one computing device.




















Examiner’s Response
This is in response to Applicant’s amendment/response filed on 04/28/2021, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 – 20 are allowed. Applicant’s arguments regarding claims 1, 9, 17 and 18 (See Remarks filed 04/28/2021) have been fully considered and are persuasive.

Regarding independent claims 1, 9 and 17, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: generating a star graph comprising: (i) a hub component corresponding to the query image; (ii) a set of spoke components corresponding to the retrieved set of multiple images; and (iii) a set of edges connecting the hub component to the set of spoke components, wherein a given edge in the set of edges represents a nearest neighbor distance value between the query image and an image in the retrieved set of multiple images corresponding to the given edge; identifying one or more subsets of images among the set of multiple images by analyzing (i) one or more metadata attribute values of the set of multiple images and (ii) at least a portion of the nearest neighbor distance values of the star graph.

Regarding independent claim 18, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: generating a star graph for each of the multiple portions of the query image, the star graph comprising: (i) a hub component corresponding to a given portion of the query image; (ii) a set of spoke components corresponding to multiple portions of the multiple images in the set; and (iii) a set of edges connecting the hub component to the set of spoke components, 













____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666